DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver state sensing unit” “acceleration detection unit” “control unit” in claim 1 and “photographing unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over sim Sim (US 2020/0122734) in view of Prasad (US 2019/0056738), Nilsson (US 2014/0032068), and Cullianne (US 9,547307)
As to claim 1 Sim discloses a vehicle comprising:
a detection sensor configured to detect an object around the vehicle (Paragraph 50 “Alternatively, the controller 300 may measure a distance between the vehicle and the vehicle ahead by using a sensor mounted on the front of the vehicle, collect information on pedestrians or surrounding obstacles, send a warning to the driver using vibration or sound when it is determined that there is a danger of a rear-end collision during traveling of the vehicle, and actively control a braking device of the vehicle to decelerate or stop the vehicle.”)
a driver state sensing unit configured to detect a driving state of a driver of the vehicle(Paragraph 64 “As illustrated in FIG. 2, a driver starts a vehicle to drive the vehicle (S100), and while the vehicle travels, the sensor 100 detects inattentiveness of the driver (S200).”); 
an acceleration detection unit configured to detect a vehicle body acceleration of the vehicle (Paragraph 64 “Alternatively, the sensor may measure whether the vehicle keeps traveling in the same lane, a traveling pattern of the vehicle, or a lateral acceleration of the vehicle.”);
a photographing unit configured to capture an image of the road being travelled on by the vehicle (Paragraph 43 “The sensor 100 may include at least one of a front camera 121 configured to measure whether the vehicle keeps traveling in the same lane”)
Sim does not explicitly disclose a control unit configured to, upon determining that the driver is unable to control the vehicle on a basis of the detected driving state of the driver, determine a gradient of a road being travelled on by the vehicle and to determine a travel stop position and a travel stop time point of the vehicle on a basis of the determined gradient of the road
Prasad teaches a control unit configured to, upon determining that the driver is unable to control the vehicle on a basis of the detected driving state of the driver, determine a gradient of a road being travelled on by the vehicle and to determine a travel stop position and a travel stop time point of the vehicle on a basis of the determined gradient of the road(Abstract “The perception-sensor detects objects present proximate to a host -vehicle and detects a gradient of an area proximate to the host -vehicle. The controller is in communication with the perception-sensor. The controller is configured to control the host -vehicle. The controller determines a free-space defined as off of a roadway traveled by the host -vehicle, and drives the host -vehicle through the free-space when the gradient of the free-space is less than a slope-threshold and the objects can be traversed.”)
It would have been obvious to one of ordinary skill to modify Sim to include the teachings of determining a gradient of the road for the purpose of finding a safe place to pull the vehicle over in an emergency situation.
	Sim does not explicitly disclose determining a gradient of the road being travelled on by the vehicle on a basis of the detected vehicle body acceleration.
	Nilsson teaches of determining a gradient of a road being travelled on by the vehicle on a basis of the detected vehicle body acceleration(Paragraph 27 “There are thus at least two methods for determining the road gradient .alpha., one of them based on acceleration measurements by an accelerometer 207, the other on at least one force equation.”).
	It would have been obvious to one of ordinary skill to modify Sim to include the teachings of estimating a road gradient based on acceleration for the purpose of determining a road inclination.
Sim does not explicitly disclose wherein when the road being travelled on by the vehicle is a vehicle exclusive road, the control unit is configured to determine the travel stop position of the vehicle and the travel stop time of the vehicle by further considering a degree of traffic congestion of the vehicle exclusive road
Cullinane teaches wherein when the road being travelled on by the vehicle is a vehicle exclusive road(Column lines 28-38 “In this regard, the routing information may include map information, not necessarily as particular as the detailed map information described above, but including roads, as well as information about those road such as direction (one way, two way, etc.), orientation (North, South, etc.), speed limits, as well as traffic information identifying expected traffic conditions, etc.”), the control unit is configured to determine the travel stop position of the vehicle and the travel stop time of the vehicle by further considering a degree of traffic congestion of the vehicle exclusive road(Column 2 lines 45-53 “In one example, the one or more computing devices are also configured to make the first attempt by attempting to find a parking spot outside of any traffic lane. In one example, the one or more computing devices are also configured to, before maneuvering the vehicle in order to make a second attempt, stop the vehicle at the pickup location for a predetermined period of time to wait for the passenger. In another example, the system also includes the vehicle.”, Column 4 line 17-24 “As another alternative, during the second attempt if the vehicle's computing devices are unable to find a spot, the vehicle may simply stop at the pickup location in the lane. Because such stopping can be dangerous or inconvenient for other drivers, this more aggressive approach may be reserved for locations where stopping would be considered safe, such as in slower speed zones or where there is less traffic.”)
It would have been obvious to one of ordinary skill to modify Prasad to include the teachings of determining a travel stop position and travel stop time for the purpose of finding a safe stop to stop the vehicle. 
As to claim 2 Prasad teaches a vehicle wherein the control unit is configured to start a travel stop regarding control of the vehicle upon determining that the determined gradient of the road is less than a predetermined value, and is configured to not start the travel stop regarding control of the vehicle upon determining that the determined gradient of the road is greater than or equal to the predetermined value (Abstract). 
As to claim 3 Prasad teaches a vehicle wherein the control unit is configured to start the travel stop regarding control of the vehicle upon determining that the road having a gradient less than the predetermined value is secured with a predetermined distance(Paragraph 25). 
As to claim 4 Nilsson teaches a vehicle wherein the acceleration detection unit includes a longitudinal acceleration sensor configured to detect a longitudinal acceleration of the vehicle (Paragraph 3). 
As to claim 5 Sim discloses a vehicle 
wherein the driving state of the driver sensing unit includes gaze information related to the driver (Paragraph 40), and 
wherein the control unit is configured to determine a degree of risk regarding a negligence of keeping eyes of the driver forward on a basis of the gaze information related to the driver and is configured to determine a vehicle control state of the driver on a basis of the determined degree of risk (Paragraph 40). 
As to claim 6 Sim discloses a vehicle further including: 
wherein the control unit is configured to determine when the road being travelled on by the vehicle is the vehicle exclusive road or a general road on a basis of map information related to the road or road information acquired by capturing the image of the road (Paragraph 2, Figure 1). 
As to claim 7 Prasad teaches a vehicle wherein the control unit, upon determining that the road being travelled on by the vehicle is the general road, is configured to perform the travel stop regarding control on the vehicle so that the vehicle is stopped on an intersection of the general road(Paragraph 4). 
	As to claim 11 the claim is interpreted and rejected as in claim 1.
	As to claim 12 the claim is interpreted and rejected as in claim 2.
	As to claim 13 the claim is interpreted and rejected as in claim 3.
	As to claim 14 the claim is interpreted and rejected as in claim 4.
	As to claim 15 the claim is interpreted and rejected as in claim 5.
	As to claim 16 the claim is interpreted and rejected as in claim 6.
	As to claim 17 the claim is interpreted and rejected as in claim 7.

Claims 8, 9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over sim Sim (US 2020/0122734) in view of Prasad (US 2019/0056738) and Nilsson (US 2014/0032068), and Cullianne (US 9,547307) as applied to claim 1 above, and in further view of Laur (US 2018/0081358)
As to claim 8 Laur teaches a vehicle wherein the control unit is configured to determine a travelling environment of the vehicle on a basis of at least one of a degree of traffic congestion of the road being travelled on by the vehicle and a shape of the road (Paragraph 10). 
It would have been obvious to one of ordinary skill to modify Sim to include the teachings of using traffic congestion as a basis for determining a stop location for the purpose of providing safe stopping area for the vehicle.
As to claim 9 Laur teaches a vehicle wherein the control unit is configured to determine the degree of traffic congestion of the road depending on when a number of other vehicles around the vehicle detected by the detection sensor is greater than or equal to a predetermined number, and is configured to determine a time point of a travel stop regarding control of the vehicle on a basis of the determined degree of traffic congestion (Paragraph 10). 
As to claim 18 the claim is interpreted and rejected as in claim 8.
	As to claim 19 the claim is interpreted and rejected as in claim 9.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over sim Sim (US 2020/0122734) in view of Prasad (US 2019/0056738) and Nilsson (US 2014/0032068), and Cullianne (US 9,547307) as applied to claim 1 above, and in further view of Herbach (US 2019/0155283)
As to claim 10 Herbach teaches  a vehicle wherein the control unit is configured to start the travel stop regarding control of the vehicle upon determining that a number of the other vehicles around the vehicle is greater than or equal to the predetermined number, and is configured to determine a time point of the travel stop regarding control of the vehicle on a basis of the shape of the road upon determining that the number of the other vehicles around the vehicle is smaller than the predetermined number(Paragraph 36, 52, 72). 
It would have been obvious to one of ordinary skill to modify Herbach to include the teachings of determining a travel stop based on number of vehicles for the purpose of providing a safe location for the vehicle to pull over in an emergency situation.
	As to claim 20 the claim is interpreted and rejected as in claim 10.

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
On page 7 of the applicants arguments applicants argue that the prior art does not disclose “wherein when the road being travelled on by the vehicle is a vehicle exclusive road, the control unit is configured to determined the travel stop position for the vehicle and the travel stop time of the vehicle by further considering a degree of congestion of the vehicle exclusive road.
The examiner respectfully disagrees with the applicants arguments. The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation. In this case Cullinane teaches wherein when the road being travelled on by the vehicle is a vehicle exclusive road(Column lines 28-38 “In this regard, the routing information may include map information, not necessarily as particular as the detailed map information described above, but including roads, as well as information about those road such as direction (one way, two way, etc.), orientation (North, South, etc.), speed limits, as well as traffic information identifying expected traffic conditions, etc.”).  Cullinane teaches of the vehicle having access to to map information including roadways.  It is well known that roadways can be open for pedestrian traffic or prohibited from traffic(e.g. freeways).  In this case Cullinane determines the various roads the vehicle is traveling on to determine a safe pullover spot.  Further Figure 2 of Prasad shows a vehicle exclusive roadway which only vehicles travel on.  As can be in Figure 2-3 only vehicles are shown on roadway 22 and thus the roadway in Prasad also shows a vehicle exclusive road which only vehicles are traveling on.  Cullinane further teaches the control unit is configured to determine the travel stop position of the vehicle and the travel stop time of the vehicle by further considering a degree of traffic congestion of the vehicle exclusive road(Column 2 lines 45-53 “In one example, the one or more computing devices are also configured to make the first attempt by attempting to find a parking spot outside of any traffic lane. In one example, the one or more computing devices are also configured to, before maneuvering the vehicle in order to make a second attempt, stop the vehicle at the pickup location[travel stop position] for a predetermined period of time to wait for the passenger[travel stop time]. In another example, the system also includes the vehicle.”, Column 4 line 17-24 “As another alternative, during the second attempt if the vehicle's computing devices are unable to find a spot[when the degree of congestion is high], the vehicle may simply stop at the pickup location in the lane. Because such stopping can be dangerous or inconvenient for other drivers, this more aggressive approach may be reserved for locations where stopping would be considered safe, such as in slower speed zones or where there is less traffic.”)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
9/30/2022